Case 1:18-cv-00681-RJL Document 71-8 Filed 07/23/19 Page 1of5

Exhibit 8
Case 1:18-cv-00681-RJL Document 71-8 Filed 07/23/19 Page 2 of 5

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

AARON RICH,
Plaintiff,

VS.

EDWARD BUTOWSKY, MATTHEW Case No. 1:18-cv-000681

COUCH, AMERICA FIRST MEDIA and

THE WASHINGTON TIMES,

Defendants

 

DECLARATION OF AFM & MATT COUCH

My name is Matthew Couch, I am greater than 18 years of age and competent to testify,
and IJ do testify as follows under penalty of perjury under the laws of the United States, as
witnessed by my signature below:

(1) Iam a defendant in the case identified above.
(2) Iam a resident of Rogers, Arkansas, where I work as a Independent Journalist.

(3) I do not conduct any business in the District of Columbia, nor do I have any clients in the
District of Columbia. In the last year and a half Defendants AFM & Mr. Couch have
spent 10-12 days in the D.C. Metro area.

(4) Paragraph 34 states that Defendant Butowsky and I were talking as of May 23, 2017 Fox
News retraction of the story. This is completely false, we didn’t talk until the first to
second week in August. Phone records, and other means will prove that.

(5) Defendants AFM and Mr. Couch never mentioned Aaron Rich and Wikileaks together
until having conversations in early August of 2017 with Defendant Butowsky. Any
statements made after intel was given to AFM and Mr. Couch were from our source
Defendant Butowsky. Per Paragraph 1

(6) Paragraph 6 states that AFM and Mr. Couch started talking to Defendant Butwosky in
early summer. This is false, AFM and Mr. Couch never spoke to Defendant Butowsky
until early August of 2017.
Case 1:18-cv-00681-RJL Document 71-8 Filed 07/23/19 Page 3 of 5

(7) Paragraph 7; Statements that AFM and Mr. Couch made in regards to Plaintiff were from
our source Defendant Butowsky.

(8) Paragraph 8, After receiving the letter from Plaintiff, AFM, and Mr. Couch avoided using
Plaintiff's name, and have since stopped using his name going forward.

(9) Paragraph 9, AFM, and Mr. Couch have never had any contacts or dealings with the
Washington Times whatsoever.

(10) Paragraph 10 is completely false. AFM, and Mr. Couch with our Licensed Private
Investigators and LEO’s have worked on the multiple cases over the past year.

a) Las Vegas Shooting

b) Lori Klausutis

c) Shawn Lucas

d) Reporting News and Current Events.

We have never sold any merchandise with the name Seth Rich or Aaron Rich on it. That
statement is completely fabricated and false. Our Merchandise has the America First
Media logo, and #FactsOverFeelings on the T-Shirts. We’ve sold less than 200 shirts in a
year.

11) AFM, and Mr. Couch adamantly believe that we are not propagating lies as per statement
in paragraph 12.

(12) Paragraph 21, where it states Defendant Couch tweeted “On the road” and it triggered
safety concerns for plaintiff? This is a ridiculous statement as we have had zero contact
with Plaintiff. AFM nor Mr. Couch has never even tweeted to or at Plaintiff, nor do we
even know his Twitter handles. We also do not follow Plaintiff, or any of his immediate
family members on social media. AFM, nor Mr. Couch has any control over Mr. Rich’s
following of our accounts, Twitter has a block and mute button for a reason.

a) Where in paragraph 21 it states what a supposed follower stated. That statement is also
taken out of context, as that person was referencing Jack Burkman, not Aaron Rich.
Which we will prove with documentation.

(13) Paragraph 33 is also false. We had never talked to Defendant Butowsky in July of 2017.

14) Paragraph 34, also false. States we were in contact with Defendant Butowsky in May of
2017. AFM, Mr. Couch, and Defendant Butowsky never spoke until August 2017.

(15) Paragraph 36 is also False. An August Ist, 2017 article by Cassandra Fairbanks of Big
League Politics stated where Aaron Rich worked and his security clearance. Aaron’s
LinkedIn Profile also stated this publicly, as well as the Jewish Free Press, and the
website Reddit.
Case 1:18-cv-00681-RJL Document 71-8 Filed 07/23/19 Page 4of5

(16) Paragraph 37, also adamately false. Defendants Couch & AFM were referring to Private
Investigator Rod Wheelers statements that Aaron Rich was trying to silence the
investigation.

(17) Paragraph 38, we have zero control over what alleged followers may or may not have
stated. We can only control what Defendants AFM & Mr. Couch do.

(18) Paragraph 46, Defendants AFM & Mr. Couch have no control over what other users say
on social media. We have never condoned this type of behaviour. In fact Defendant’s
have thousands of accounts they’ve blocked for said behaviour.

(19) Any information stated in paragraph 50 by Defendants Couch & AFM was via our source
Defendant Butowsky.

(20) Paragraph 55 is blatantly false yet again. Plaintiff's employment information was readily
available on LinkedIn, Reddit, Jewish Free Press, and in a August Ist, 2017 Big League
Politics article written by Cassandra Fairbanks.

(21) Paragraph 56 is blatantly false. Defendants AFM & Mr. Couch investigate multiple
cases, we have never sold Seth Rich or Aaron Rich merchandise, we travel all over the
Nation investigating and reporting.

(22) Paragraph 57, see Paragraph 56, and also note in the past year Defendants AFM & Mr.
Couch have been to the following locations in one year.

a) Washington, D.C. x 2
b) Dallas, TX x 3

c) Tulsa, OK x3

d) Florida x 1

e) Las Vegas, NV x 3

f) Baltimore, MD x1

g) Omaha, NE x 1

(23) Paragraphs 58 and 59, See #22 of our Statement. Mr. Couch also works Full Time on
Reporting, Writing Articles, Podcasts, Investigation, and other AFM duties.

(24) Paragraph 60 is also fallacy. Defendants AFM & Mr. Couch have never sold Seth Rich
related merchandise, nor anything related to Aaron Rich. Per the picture in lawsuit, you’ll
notice shirts have AFM logo and #FactsOverFeelings on them.

(25) Paragraph 61, Defendants AFM & Mr. Couch have never used online advertising to
monetize the name Aaron Rich. Such a statement is completely false.

(26) Paragraph 62 is also False and completely inaccurate. Defendant’s Mr. Couch & AFM
are permanently ineligible for the Super Broadcaster program on Periscope.

oBhen
Case 1:18-cv-00681-RJL Document 71-8 Filed 07/23/19 Page 5of5

(27) Paragraph 67 is completely false. Defendants AFM & Mr. Couch do not even know
Plaintiff's Twitter handles.

(28) Paragraph 80 is pure speculation. Plaintiff has no proof what causes social media growth
for Defendants AFM or Mr. Couch.

THE DECLARANT SAYS NOTHING FURTHER.

May 17, 2018

 

Matthew C. Couch & AFM
